Judgment, Supreme Court, New York County (Charles H. Solomon, J., at suppression hearing; Daniel E FitzGerald, J., at jury trial and sentence), rendered July 3, 2007, convicting defendant of murder in the second degree, manslaughter in the second degree and robbery in the first degree, and sentencing him, as a second violent felony offender, to an aggregate term of 25 years to life, unanimously affirmed.
The court properly denied defendant’s motion to suppress his oral, written and videotaped statements. The totality of the circumstances establishes that the statements were voluntarily made (see Arizona v Fulminante, 499 US 279, 285-288 [1991]; People v Mateo, 2 NY3d 383, 413-416 [2004]). There is no evidence that anything about defendant’s physical or mental condition impaired the voluntariness of the statements. Defendant’s arguments that the interrogating detective materially misrepresented to defendant the number of witnesses who had identified him, promised to fulfill defendant’s requests for dry clothing, food and other comforts in exchange for his confession, and made improper comments prior to the videotaped statement are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also find them without merit. Concur—Tom, J.E, Nardelli, Catterson, Renwick and Richter, JJ.